        Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


 BRITTNEY GOBBLE PHOTOGRAPHY,
 LLC,

               Plaintiff,

        v.                                         Case No. 1:18-cv-03403-SAG

 SINCLAIR BROADCAST GROUP, INC.,                      Consolidated Case Nos.:
 et al.,                                                 1:18-cv-03384-SAG
                                                         1:19-cv-00559-SAG
               Defendants/Third-Party                    1:19-cv-00606-SAG
               Plaintiffs,

        v.

 USA ENTERTAINMENT NEWS, INC.
 d/b/a “WENN” and “WORLD
 ENTERTAINMENT NEWS NETWORK”,

               Third-Party Defendant.


 DEFENDANT SINCLAIR BROADCAST GROUP, INC.’S MEMORANDUM OF LAW
  IN OPPOSITION TO PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION
            TO STRIKE ERRATA SHEET OF SUSAN DOMOZYCH

      Defendant Sinclair Broadcast Group, Inc. (“Sinclair” or “SBG”) submits the following

memorandum in opposition to the Plaintiff’s Memorandum of Points and Authorities in Support

of Motion to Strike Defendant Sinclair’s Corporate Designee’s (Susan Domozych) Purported

Changes to Her Deposition Testimony (ECF 74) (“Memorandum”).

   I. INTRODUCTION

      Plaintiff seeks to strike several errata changes in the deposition of Susan Domozych, Senior




                                               1
         Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 2 of 14



Paralegal in Sinclair’s Legal Department. 1 Ms. Domozych testified as one of multiple witnesses

designated to testify in response to Plaintiff’s Rule 30(b)(6) deposition notice issued to Sinclair.

Ms. Domozych was designated to testify regarding Sinclair’s response to a subpoena served on

Sinclair in 2017 and a few other issues.

       In questioning Ms. Domozych, Plaintiff’s counsel went beyond the scope of topics for

which Ms. Domozych was designated to testify. Nonetheless, Ms. Domozych answered questions

as best she could regarding activities that occurred several years ago. The disputed errata revisions

simply clarify and/or supplement details of information sought by Plaintiff, whether relating to the

details of litigation and email holds, the company’s actions after certain events, the facts of

Sinclair’s defenses, and several other issues.

       Counter to Plaintiff’s contentions, as explained below, each revision has a reasonable and

justifiable basis. The revisions are not attempts to re-write damaging testimony, as Plaintiff tries

to imply. In fact, Plaintiff has made no genuine argument that any of the revisions are consequential

to the merits of the case or are anything other than attempts to clarify the record. The errata

revisions are not the type of errata revisions this Court has found reason to strike in other matters.

The revisions made in Ms. Domozych’s errata sheet simply seek to enhance the truth-finding goal

of discovery, not to undermine it. For the reasons stated herein, Plaintiff’s motion should be denied.

    II. PROCEDURAL AND FACTUAL BACKGROUND

       Sinclair adopts and incorporates, as if separately set forth herein, the statement of

Procedural and Factual Background set out in Section II of Defendant Sinclair Broadcast Group,

Inc.’s Memorandum of Law in Opposition to Plaintiff’s Memorandum in Support of Motion to




1
 Sinclair consents to withdrawing the proposed change at: Tr. 108:11. Ms. Domozych’s errata
sheet is attached hereto as Exhibit 2, highlighted to show the remaining disputed entries.


                                                  2
           Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 3 of 14



Strike Errata Sheet of David Bochenek, filed previously in this matter as ECF 84 (the “Bochenek

Opposition”).

          Additional factual background, relevant to Ms. Domozych’s deposition, involves issues

relating to credits for photos posted on websites. It is undisputed that some of the cat photos posted

on station websites contained photo credits to the photographer as “Brittney Gobble Photography”

and some did not. For instance, in the screenshots that Plaintiff has appended to the complaint, the

following exhibits (among others) show that sixteen photos in the gallery had credit citing

“Brittney Gobble Photography:” KATU.com (Ex. 13, ECF 1-13, dated 10/27/17-11/01/17) 2;

KEPRTV.com (Ex. 24, ECF 1-24, dated 10/31/17-11/01/17); ABC7amarillo.com (Ex. 40, ECF 1-

40, dated 11/03/17); and FOXsanantonio.com (Ex. 66, ECF 1-66, dated 11/08/17). Further,

different versions of the galleries posted for the same station might contain photos with no credits

to the photographer or might contain some credits to her. For instance, in the screenshots that

Plaintiff has appended to the complaint, the following galleries do not show credits to Plaintiff,

even though other exhibits for the website do show credits: KATU.com (Ex. 12, ECF 1-12, dated

10/27/17-11/01/17); and KEPRTV.com (Ex. 23, ECF 1-23, dated 11/01/17).

          Finally, the reason why some photos had credits and some did not was discussed by Kevin

Cotlove, Sinclair Vice President of Digital, in his corporate designee deposition two days before

Ms. Domozych’s. Specifically, Mr. Cotlove explained that websites for stations acquired from

Fisher Communications, including KOMO, the Seattle station that made the first cat photo posting,

had originally used a different Computer Management System (CMS), Clickability, and that these

websites were migrated into Sinclair’s Storyline CMS over a period of months in 2015 and early




2
    Dates of printing of screenshots, as noted on the exhibits, are listed for each exhibit.


                                                    3
              Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 4 of 14



2016. (Cotlove Tr. 45:20-46:6; 110:3-18). 3 Mr. Cotlove also explained that, to the extent that photo

credits for Ms. Gobble were lost after a KOMO employee, Mr. Sistek, had corrected the photo

credits, Sinclair believes that this occurred as an artifact of the migration from Clickability to

Storyline – “We believe that during the migration process caption data from Clickability was not

carried over into Storyline.” (Cotlove Tr. 166:18-167:4). There is thus no evidence that personnel

at Sinclair or any of the stations intentionally removed photo credits for Ms. Gobble.

       III. PLAINTIFF’S CORPORATE DESIGNEE DEPOSITION NOTICE.

          Plaintiff issued a Rule 30(b)(6) Notice of Deposition to Sinclair containing thirty-one

Topics of Examination. (Ex. A to Memorandum, ECF 76-1, pp. 1-11). Ms. Domozych was

designated to testify to portions of Topics 1, 2, 6-8, 16, 28, and 30. The areas include, in very

general description, the following:

          •    Factual bases for pleadings, defenses, and discovery responses to the extent that they
               relate to the legal department (1, 2);

          •    Sinclair’s collection of documents and litigation hold notices in this case, to the extent
               those areas relate to the 2017 subpoena (6, 7);

          •    Actions taken in response to the 2017 subpoena (8); and

          •    Ms. Domozych’s communications regarding the right to use the cat photos including
               any communications with Plaintiff (16, 28, and 30).

      IV. MS. DOMOZYCH’S ERRATA CHANGES.

          Ms. Domozych’s errata revisions relate to objective facts – persons to whom notices were

sent, whether documents were requested from WENN, who provided other documents to her, the

nature of the evidence developed in the case to date, etc.




3
    Mr. Cotlove’s deposition transcript is filed as Exhibit 1 to ECF 94.


                                                     4
         Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 5 of 14



           a. Correct Identification of Individuals Whose Emails Were Placed on Hold In
              Early December 2018 and Thereafter (Tr. 109:5-6, 20, 110:10-11). 4

       Ms. Domozych had not been identified to testify to questions regarding litigation holds and

document preservation efforts in this litigation. Ms. Domozych was designated to testify only

about litigation holds and document preservation with respect to the 2017 subpoena (Topics of

Examination, Items 6(C), 7(C), and 8(C). Cotlove Exhibit 2, Exhibit 3 hereto. Other witnesses,

Matthew Immler (Sinclair’s IT designee) and Kevin Cotlove were designated to address those

specific issues relative to this litigation. Nevertheless, Plaintiff’s counsel questioned Ms.

Domozych about the specifics of litigation hold notices and email hold actions taken relative to

the present litigation, contending that these fell within Topic 16. Although she was not obligated

to prepare to testify regarding these matters, Ms. Domozych answered as best she could.

       At Tr. 109:5-6, Ms. Domozych was asked to identify individuals who received Sinclair’s

litigation hold notice in early December 2018. She responded naming several people but, upon

review of her deposition, realized that her response was inaccurate. Her errata sheet identified

seven people by name and Plaintiff has not moved to strike that correction.

       During the same line of questioning, Ms. Domozych was asked “which employees were

designated for their emails to be held?” (Tr. 109:17-18). Ms. Domozcyh responded that she did not

know. Her errata revision supplements her response, stating “The seven employees that I just

mentioned had their emails put on hold as a result of that litigation hold email,” referencing her

previous revision at Tr. 109:5-6. The correction at Tr. 109:20 simply seeks to make an accurate

record of objective facts.

       Ms. Domozych was asked whether Scott Sistek was one of the people whose emails were



4
 Ms. Domozych’s deposition transcript is attached hereto as Exhibit 1. References to Ms.
Domozych’s deposition are designated hereafter as “Tr. ___.”


                                                5
         Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 6 of 14



designated to be held at this time. (Tr. 109:22). She responded that Kevin Cotlove (Sinclair’s Vice

President of Digital Operations) had received the original email and “then he forwarded it to Scott

Sistek and maybe a couple other people because our email does ask to let us know of anybody else

and to provide it to them.” (Tr. at 110:1-4). The clarified answer identifies two individuals other

than Mr. Sistek to whom Mr. Cotlove sent the email, Elizabeth Faugl and Nia Towne.” This is

simply a clarification of objective facts, answering the question that counsel posed.

       Finally, Ms. Domozych was asked whether Mr. Cotlove’s forwarding the email to Mr.

Sistek would “automatically add him to the list of people whose documents were withheld.” (Tr.

110:5-8). Ms. Domozych responded that she believed that IT people were copied on Mr. Cotlove’s

email, (Tr. 110:10-11), and, answering a subsequent question, that the copying of IT people would

have resulted in placing a hold for Mr. Sistek. (Tr. 110:13-21). Ms. Domozych misspoke in her

testimony and clarified in her errata that, at Tr. 110:10-11:

      IT people were not copied on Kevin’s email. I subsequently forwarded Kevin’s email
      to IT people, so Scott Sistek, Elizabeth Faugl, and Nia Towne were then added to the
      list.

Again, this is a correction made for the sake of objective inaccuracy.

           b. Sinclair’s Receipt of the Plaintiff’s Complaint In This Action (Tr. 116:4-6).

       Ms. Domozych was asked about Sinclair’s receipt of the complaint in this action. (Tr. 115-

116). She testified that she first became aware of the complaint “[w]hen it was received from CT

Corp” (Tr. 115:20), which she said was in early November [2018]. (Tr. 115:22-116:1). Ms.

Domozych has supplied a revision at Tr. 115:20 to which Plaintiff has not objected, stating on her

errata sheet that she first became aware of the complaint “[w]hen Ethan Haire [one of Sinclair’s

in-house counsel] received a copy of the complaint.”

       She was then asked about actions taken after receipt of the complaint and – because her




                                                  6
         Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 7 of 14



deposition testimony is still referencing receipt from CT Corporation and not the receipt by Mr.

Haire – states that she forwarded the complaint to Ethan Haire and possibly to her general counsel.”

(Tr. 116:4-6). The testimony at Tr. 116:4-6 needs to be revised to be consistent:

      Immediately after receipt, Ethan Haire forwarded a copy to WENN and requested
      indemnification. After service from CT Corporation, my general counsel had received
      it at that same time as I did from CT Corporation, and sent a copy to me and Ethan
      Haire.

This testimony is simply about objective facts of sending documents and is consistent with the

documents produced in this case, which include Mr. Haire’s November 6, 2018 request for

indemnification to WENN (SBG 1105, attached hereto as Exhibit 4) and the service notice from

CT Corporation (SBG 3566, attached hereto as Exhibit 5). (Sinclair agrees to withdraw the first

sentence of the proposed correction, “As the question is framed, it appears to request every action

after the complaint was received,” since this does not address objective facts.)

            c. Questions Regarding the Alleged “Kill” Notice (Tr. 120:16-17, 121:13).

        Ms. Domozych was asked a series of questions regarding WENN and the alleged “kill”

notice issued by WENN in 2015. (Tr. 118-121). During this line of questioning, Ms. Domozych

stated that she was not aware of anyone at Sinclair contacting WENN relative to the 2017 subpoena

(Tr. 118:13-119:5). She testified that, after receipt of the present suit, Sinclair did contact WENN

to demand indemnification. (Tr. 119:22-120:4). Ms. Domozych was next asked whether Sinclair

“requested any documents formally or informally from WENN in connection with this matter?”

(Tr. 120:13-15). She responded that “We may have requested the alleged kill notice,” (Tr. 120:16-

17), which was incorrect testimony. When asked, “Did you receive it?” she stated that she didn’t

believe so, “not from WENN.” (Tr. 120:18-20). When Plaintiff’s counsel showed Ms. Domozych

a copy of the alleged “kill” notice, she testified that she had first seen it after the current litigation

commenced, (Tr. 121:5-10), but that she did not recall who provided her with a copy of the notice.



                                                    7
         Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 8 of 14



(Tr. 121:13).

       Ms. Domozych’s errata clarified that Sinclair did not request the alleged “kill” notice from

WENN (Tr. 120:16-17) and identified the source of the notice that Ms. Domozcyh saw after the

commencement of the litigation as Sinclair’s counsel, who received it in production from

Plaintiff’s counsel. (Tr. 121:13). Again, these changes are simple objective factual changes.

           d. Questions Regarding Photo Credits (Tr. 142:19-20, 143:5-6).

       Ms. Domozych was not designated to testify to technical issues relating to the posting of

the cat photos on websites including photo credits. That was obviously not in her area of expertise

and she did not have the adequate technical background to prepare to testify on such issues.

Nevertheless, questions about Sinclair’s authorization to use the cat photos, including the emails

with Mr. Sistek, overlapped with technical issues. Questioning by Plaintiff’s counsel also included

misrepresentations by counsel as to those issues. In light of Plaintiff’s counsel’s

misrepresentations, Ms. Domozych clarified her testimony.

       Specifically, several hours into the deposition at Tr. 138-144, Plaintiff’s counsel questioned

Ms. Domozych about November 2015 emails between Scott Sistek, an employee of Sinclair’s

Seattle station, KOMO, and Brittney Gobble. BGP 3337-3340, Cotlove Exhibit 10, Exhibit 6

hereto. In the correspondence, Ms. Gobble objects to KOMO’s use of the photos without crediting

her and Mr. Sistek responds that he apologizes for the error and states that he will correct the

credits on each photograph. Id. In testimony, Ms. Domozych acknowledged that, on November 8,

2015, Mr. Sistek did, indeed, fix the credits and also added a hyperlink to Ms. Gobble’s Facebook

page. (Tr. 142:4-14).

       The following exchange then took place (emphasis added):

       Q.     Are you aware that on November 9 all of those credits were removed and changed
and no longer had links to Ms. Gobble’s Facebook account?



                                                 8
             Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 9 of 14




         Mr. Marder: Objection. Form.

         The Witness: I am aware through this litigation.

         By Mr. Allen:

        Q.     So, if Ms. Gobble granted rights subject to proper credit, did she receive proper
credit after November 9?

         Mr. Marder:     Objection. Predicate and form.

         The Witness: Unintentionally, no, she did not.

(Tr. 142:15-143:6). Counsel’s assertion that photos posted after November 9, 2015 did not contain

any photo credits to Ms. Gobble is simply incorrect. Plaintiff’s exhibits to this complaint evidence

otherwise, as detailed at page 3 of this memorandum, above. Further, to the extent that Plaintiff’s

counsel was simply referencing the photos as they appeared on the KOMO website, he is also

incorrect. Cotlove Exhibit 17, data generated from Sinclair’s Storyline CMS, shows that a version

of the gallery with 16 photos credited to “Brittney Gobble Photography” was created in Storyline

on November 9, 2015 and propagated to the KOMO website, remaining there until unpublished

on November 30, 2018. Cotlove Exhibit 17, Exhibit 7 hereto, discussed beginning at Cotlove Tr.

136. 5

         In light of counsel’s misrepresentation of facts, Ms. Domozych submitted the following

errata changes:

         •    At Tr. 142:19-20: “I am aware through this litigation that some versions of the article
              did not have certain credits or the Facebook link at various times after November 9 and
              that some did.”



5
 Cotlove 17 shows one version of the article with 16 photos that gave credit to Brittney Gobble
Photography published on November 9, 2015, then unpublished the following day, with a “new”
version of the article having the same number of photos with credits published on November 10,
2015. Credit for “Brittney Gobble Photography” appear in the data for numerous photos that
were distributed to multiple stations websites, including KOMO’s. Ex. 7 hereto.


                                                   9
        Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 10 of 14



       •   At Tr. 143:5-6: “She received proper credit on some versions of the articles and,
           unintentionally, she did not receive proper credit on other versions.”

           e. Question About the Use of Cat Photos From Plaintiff’s Facebook and Web
              Pages (Tr. 147:8-10).

       Ms. Domozych was questioned regarding another email exchange between a Sinclair

producer, Amanda Ota, and Dr. Gobble that took place in November 2015. (Tr. 144-149), Cotlove

Exhibit 12, Exhibit 8 hereto. Ms. Ota had written to Ms. Gobble to request permission for Sinclair

to use the cat photos “across all platforms.” Dr. Gobble responded to Ms. Ota on behalf of his wife.

Ms. Domozych agreed that the express terms of Dr. Gobble’s email to Ms. Ota authorized

Sinclair’s use of photos that were on Ms. Gobble’s “Facebook and web page.” (Tr. 145:20).

Counsel then asked Ms. Domozych whether she was aware that the photos on Ms. Gobble’s

Facebook and web pages were both watermarked and of low resolution. (Tr. 146:9-147:1). She

responded in the negative to the first question and, as to the second, that she had learned this

through the litigation. (Tr. 146:17, 22-147:1). Ms. Domozych provided errata for both of these

responses and Plaintiff has not objected to those revisions, as follows:

             At Tr. 146:17 (in response to the question about photos being watermarked),
      adding to her “I don’t know” answer that she has not seen any historic records or
      screenshots of Ms. Gobble’s web page and Facebook page, so she does not know that
      the photos were watermarked in 2015; and

              At Tr. 146:22-147:1 (in response to the question about photos being of low
      resolution), expanding on her “Only through this litigation answer” to clarify that she
      knows, through this litigation, that Plaintiff contends that the photos were of low
      resolution and that she has not seen any historic records or screenshots of Ms. Gobble’s
      web page and Facebook page, so she does not know that the photos were watermarked
      in 2015.

       After the above questioning took place, the following exchange occurred:

              Q. So you weren’t aware until this litigation that none of the stations used any
      of the photos from Ms. Gobble’s Facebook page or web page?

             Mr. Marder. Objection. Form.



                                                10
        Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 11 of 14




          The Witness: I was aware that we used photos that were licensed through
      WENN. I was not aware of any photos from Facebook or website that were used.

(Tr. 147:3-10). In order to clarify the last sentence, Ms. Domozych supplemented: “I know

thorough this litigation that Plaintiff contends that photos used were not identical to what was on

Ms. Gobble’s Facebook or website pages. I was not aware whether any photos that were used were

identical to ones that appeared on Ms. Gobble’s Facebook or website pages.” This clarification is

consistent with her previous errata changes. Moreover, the testimony is consistent with the known

facts of the case, since Ms. Gobble has, for instance, acknowledged that she regularly changed the

photos on her website, including in 2015, that she did not keep a record of what photos were posted,

that she did not retain prior versions of the website, and that she has since sold the website.

Deposition of B. Gobble, June 18, 2019, B. Gobble Tr. 56-62, attached hereto as Exhibit 9. There

is thus no dispute that Plaintiff’s representations about what was on the Gobble Facebook and web

pages in 2015 are not supported by any documentary evidence, as Ms. Domozych indicates,

because the Gobbles did not retain historic records of that information.

           f. Question About the Technical Basis for Unintentional Omission of Photo
              Credits (Tr. 156:15-16).

       Ms. Domozych was not designated to testify to facts regarding digital operations of

Sinclair. That task fell to Kevin Cotlove, who testified for a full day two days prior to Ms.

Domozych’s deposition. 6 Nevertheless, Plaintiff’s counsel questioned Ms. Domozych about some



6
   The parties’ counsel had previously documented their disagreement about whether Ms.
Domozych was designated to testify to Topic 1 and 2 issues broadly, “from a legal perspective,”
as Plaintiff’s counsel contended or with respect to “the legal area of the company,” as Sinclair’s
counsel contended. (Tr. 126-128). The designation form, Cotlove Exhibit 2, Ex. 3 hereto, indicates
that Mr. Bochenek, Mr. Cotlove, and Ms. Domozych “will testify to facts relative to his/her general
area,” identifying those areas as financial, digital, and legal, respectively. Having documented their
dispute about this issue, Plaintiff’s counsel continued to question Ms. Domozych about various
issues that involved digital operations


                                                 11
        Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 12 of 14



Sinclair defenses that were based on facts relating to Sinclair’s digital operations rather than the

operations of the Legal Department. These included a request for the facts that Sinclair has “that

the removal or distribution of altered copyright management information was innocent.” (Tr.

154:4-6). Ms. Domozych responded, “All I know is that we had a change in systems, and with the

transfer of information that the updated credit information that Scott Sistek had input did not carry

over for some reason.” (Tr. 155:8-11). Plaintiff’s counsel then asserted that “on 11/9 [2015]

Amanda Ota published an article that had incorrect credit information for Ms. Gobble.” (Tr.

155:20-22). Ms. Domozych responded that she did not know that was the case, (Tr. 156:2-3), and

also responded, to further questioning, that she didn’t remember that “Ms. Ota got her information

from Mr. Sistek,” as Plaintiff’s counsel asserted. (Tr. 156:5-8). Plaintiff’s counsel then asked Ms.

Domozych:

      So, basically, you have no, other than what you’ve just testified, you have no additional
      facts to support the innocent infringer defense for the removal of or change of
      copyright management information?


(Tr. 156:10-14). Ms. Domozcych responded, “I don’t have enough information to testify to that.”

(Tr. 156:15-16). Because the facts at issue here are ones that relate to Sinclair’s digital operations

and not to Sinclair’s Legal Department, Ms. Domozych supplemented her response as follows:

      I don’t have enough information to testify to that. Kevin Cotlove has provided the
      information about factual details relating to digital issues involving the system
      migration, specifically, that information was unintentionally lost but no information
      was intentionally removed.

Ms. Domozych’s revision is consistent with her prior testimony and with the other testimony of

Sinclair’s 30(b)(6) witnesses and should be allowed.

   V. LEGAL ARGUMENT

       The errata submitted by Ms. Domozych is in the same nature as that submitted by Mr.

Bochenek. The legal arguments are the same and Sinclair adopts and incorporates, as if separately


                                                 12
        Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 13 of 14



set forth herein, the “Legal Argument,” set forth in Section VII of the Bochenek Opposition, ECF

84.

      VI. CONCLUSION.

       For the foregoing reasons, Defendant Sinclair Broadcast Group, Inc. respectfully requests

that the Court deny the Plaintiff’s Motion to Strike Defendant Sinclair’s Corporate Designee’s

(Susan Domozyvh) Purported Changes to Her Deposition Testimony.


Dated: December 18, 2019                           Respectfully submitted,

                                                     Margaret L. Argent
                                                   Francis R. Laws (Bar No. 02596)
                                                   Scott H. Marder (Bar No. 28789)
                                                   Margaret L. Argent (Bar No. 06132)
                                                   THOMAS & LIBOWITZ, P.A.
                                                   25 S. Charles Street, Suite 2015
                                                   Baltimore, Maryland 21201
                                                   Tel: (410) 752-2468
                                                   Fax: (410) 752-0979
                                                   FLaws@tandllaw.com
                                                   SHMarder@tandllaw.com
                                                   MArgent@tandllaw.com

                                                   Attorneys for Defendants




                                              13
        Case 1:18-cv-03403-SAG Document 95 Filed 12/18/19 Page 14 of 14



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of December, 2019, a copy of the foregoing

document, and all attachments thereto, was filed electronically. Notice of the filing will be sent to

all parties who have appeared by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s system.

       I FURTHER HEREBY CERTIFY that on the 19th day of December, 2019, I caused a copy

of the foregoing document with exhibits and proposed order to be served via First Class U.S. Mail,

postage prepaid, on Third-Party Defendant USA Entertainment News, Inc.:

USA Entertainment News, Inc.                          USA Entertainment News, Inc.
c/o Frankfurt Kurnit Klein & Selz, P.C.               c/o Lloyd Beiny, Registered Agent
488 Madison Avenue, 10th Floor                        4A Tileyard Studios
New York, NY 10002                                    Tileyard Road
Attn: Mike Dolan                                      London N7 9AH
                                                      UNITED KINGDOM




                                                       /s/
                                                      Margaret L. Argent




                                                 14
